DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-16 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3-4, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roset et al. (hereinafter “Roset”) – US 2008/0050985.

Per claim 1, Roset teaches a passive current sensor, comprising:
a pair of electrically conductive busbars (Fig. 3; copper alloy portions 34, 36; ¶17);
a shunt resistor (Fig. 3; resistor portion 38; ¶17) electrically connecting the busbars; and
a carrier having a first pair of voltage drop measuring contacts (Fig. 4; connecting pins 48, 50; ¶19), at least one of the voltage drop measuring contacts is attached to each of the busbars and forms a direct electrical contact between the at least one voltage drop measuring (A “carrier” structure formed by the PCB 22, plate 24, fasteners 26-32, and a terminal adapter 12 includes connecting pins 48, 50 that facilitate the sensing of a voltage drop (Figs. 2-4; ¶19)).

Per claim 3, Roset teaches the passive current sensor of claim 1, wherein the carrier has a receiving link into which the busbars and the shunt resistor are inserted (The terminal adapter 12 includes a ledge for receiving the shunt 20 (Fig. 2; ¶26)).

Per claim 4, Roset teaches the passive current sensor of claim 3, wherein one of the busbars has a notch in which the carrier engages (A notch in the copper alloy portion 34 is configured to receive the thread of the fastener 30 (Fig. 2)).

Per claim 7, Roset teaches the passive current sensor of claim 1, wherein the voltage drop measuring contacts are each directly electrically and mechanically connected to the busbars at a connecting section (As shown in Figure 4, the connecting pins 48, 50 are electrically and mechanically connected to the copper alloy portions 36, 34, respectively).

Per claim 9, Roset teaches the passive current sensor of claim 1, wherein the voltage drop measuring contacts are each held and/or secured in a pin-receiving opening of the carrier (As shown in Figure 4, the connecting pins 48, 50 are held in pin-receiving openings of the PCB 22).

Per claim 10, Roset teaches the passive current sensor of claim 1, further comprising a blind pin mechanically fixing a position of the carrier, the blind pin connected to at least one of the busbars and to the carrier (A fastener 30 is configured to fix a position of the plate 24 and is connected to the shunt 20 (Fig. 2)).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious in view of Roset in view of Batson – US 6,304,062.

Per claim 2, Roset teaches the passive current sensor of claim 1.  However, Roset does not explicitly teach the sensor further comprising a second pair of voltage drop measuring contacts, one of the second pair of voltage drop measuring contacts is directly electrically and mechanically connected to a first busbar of the busbars and another of the second pair of voltage drop measuring contacts is directly electrically and mechanically connected to a second bus bar of the busbars.
In contrast, Batson teaches a shunt resistance device comprising a circuit board 34 that is electrically connected to a shunt plate 22 at connection points 36a-36d by two pairs of current measurement pins 38 (Figs. 3-4; col. 5, lines 55-57).  A voltage drop across the shunt resistance is measured between the connection pins 38 (Figs. 3-4; col. 6, lines 45-49).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Roset such that a second pair of voltage drop measuring contacts is provided.  One of ordinary skill would make such a modification for the purpose of measuring a voltage drop across a shunt resistor (Batson; col. 6, lines 45-49).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being obvious in view of Roset in view of Frenzel et al. (hereinafter “Frenzel”) – US 2019/0204367.

Per claim 5, Roset teaches the passive current sensor of claim 1.  However, Roset does not explicitly teach the sensor further comprising a pair of temperature measuring contacts, each of the temperature measuring contacts is electrically insulated from the busbars and the shunt resistor.
In contrast, Frenzel teaches a shunt current measurement device comprising first and second temperature sensors 40, 42 that are electrically insulated from conductors 44 and a measuring resistor 28 (Fig. 2; ¶38).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Roset such that a pair of temperature measuring contacts are provided.  One of ordinary skill would make such a modification for the purpose of generating a correction voltage to correct a voltage drop measurement (Frenzel; ¶43).

Per claim 6, Roset in view of Frenzel teaches the passive current sensor of claim 5, further comprising a temperature sensor electrically connected to the temperature measuring contacts and positioned near the shunt resistor (In Roset in view of Frenzel, the temperature measuring contacts would be electrically connected to a temperature sensor analogous to the evaluation device 30 of Frenzel (Fig. 2)).

Per claim 15, Roset teaches an assembly for a passive current sensor, comprising: providing a carrier and a pair of voltage drop measuring contacts; and inserting the pair of voltage drop measuring contacts into a plurality of pin receiving openings of the carrier (A “carrier” structure formed by the PCB 22, plate 24, fasteners 26-32, and a terminal adapter 12 includes connecting pins 48, 50 that facilitate the sensing of a voltage drop (Figs. 2-4; ¶19)).
However, Roset does not explicitly teach the assembly comprising inserting a pair of temperature measuring contacts into a plurality of pin receiving openings and electrically and mechanically connecting a temperature sensor to the temperature measuring contacts.
In contrast, Frenzel teaches a shunt current measurement device comprising first and second temperature sensors 40, 42 that are provided on a circuit board and are connected to an evaluation device 30 for the purpose of generating a correction voltage (Fig. 2; ¶38).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Roset such that a pair of temperature measuring contacts are provided.  One of ordinary skill would make such a modification for the purpose of generating a correction voltage to correct a voltage drop measurement (Frenzel; ¶43).

Per claim 16, Roset in view of Frenzel teaches the assembly of claim 15, further comprising a shunt element having a pair of electrically conductive busbars and a shunt resistor electrically connecting the busbars (A shunt is formed from a resistor portion 38 and copper alloy portions 34, 36 (Fig. 3; ¶17)).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious in view of Roset in view of Aratani – US 2008/0030208.

Per claim 8, Roset teaches the passive current sensor of claim 1.  However, Roset does not explicitly teach the sensor wherein the voltage drop measuring contacts each have a bending area connecting a busbar contacting area of the voltage drop measuring contacts with a plug connecting area of the voltage drop measuring contacts.
(Figs. 3 and 5; ¶27-34). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Roset such that the connecting pins are replaced by bonding wires that connect to a plug connecting area.  One of ordinary skill would make such a modification for the purpose of electrically connecting electrodes of a busbar to a connection terminal area (Aratani; ¶27-34).

10.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious in view of Roset in view of Miller – US 2010/0108836.

Per claim 11, Roset teaches the passive current sensor of claim 1.  However, Roset does not explicitly teach the sensor wherein the carrier is connected to at least one of the busbars by an undercut element and/or a snap-in element.
In contrast, Miller teaches a sensor mount assembly wherein a snap-in element is used to connect a housing 400 to a main body 220 of a busbar (Figs. 2-4; ¶36). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Roset such that the plate 24 is connected to the shunt by a snap-in element.  One of ordinary skill would make such a modification for the purpose of positioning a housing relative to a busbar (Miller; ¶36).

Claim Objections
11.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852